           Case 1:20-cv-08870-LLS Document 5 Filed 10/30/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 MOTISLA BEST,

                              Plaintiff,

                       -against-                                    20-CV-8870 (LLS)

 APPLE INC., MUSIC, T.V.; AMAZON MUZIC;                          ORDER OF DISMISSAL
 AMAZON; AMAZON PRIME; PANDORA
 MUSIC; CARTOON NETWORK,

                              Defendants.

LOUIS L. STANTON, United States District Judge:

       Plaintiff, appearing pro se, brings this action asserting “breach of cyber security” and the

use of her family’s names and likeness without consent or compensation. (ECF No. 2, at 2.) By

order dated October 26, 2020, the Court granted Plaintiff’s request to proceed without

prepayment of fees, that is, in forma pauperis (IFP). The Court dismisses the complaint for the

reasons set forth below.

                                   STANDARD OF REVIEW

       The Court must dismiss an IFP complaint, or portion thereof, that is frivolous or

malicious, fails to state a claim on which relief may be granted, or seeks monetary relief from a

defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see Livingston v.

Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must also dismiss a

complaint when the Court lacks subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3). While

the law mandates dismissal on any of these grounds, the Court is obliged to construe pro se

pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret them to raise the

“strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474-75

(2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in original).
           Case 1:20-cv-08870-LLS Document 5 Filed 10/30/20 Page 2 of 4




        A claim is frivolous when it “lacks an arguable basis either in law or in fact.” Neitzke v.

Williams, 490 U.S. 319, 324-25 (1989), abrogated on other grounds by Bell Atl. Corp. v.

Twombly, 550 U.S. 544 (2007); see also Denton v. Hernandez, 504 U.S. 25, 32-33 (1992)

(holding that “finding of factual frivolousness is appropriate when the facts alleged rise to the

level of the irrational or the wholly incredible”); Livingston, 141 F.3d at 437 (“[A]n action is

‘frivolous’ when either: (1) the factual contentions are clearly baseless . . . ; or (2) the claim is

based on an indisputably meritless legal theory.”) (internal quotation marks and citation omitted).

                                          BACKGROUND

        Plaintiff brings this action invoking the Court’s federal question jurisdiction and asserting

“breach of cyber security via [the] inter[net].” (ECF No. 2, at 2.) She claims that the names and

likeness of her family members were used or stolen without “contractual obligations or consent,”

and she seeks in damages “monetary or shares or claim of assets in the business or professional

positions.” (Id.)

        Plaintiff makes the following assertions in support of her claims. In 1987, she obtained

her first Apple computer ‒ a Macintosh. From 2003 to the present, Plaintiff’s use of multiple

Apple products has “unknowingly adding [] value and usership” to Apple. (Id. at 5.) In 2006, she

purchased a desktop Apple computer from which she accessed an app for Apple Radio.

Plaintiff’s use of Apple Radio, coupled with her “musical gift,” popularized Apple’s products and

musical platform leading to the introduction of iTunes. (Id. at 5-7.) Apple then issued its iPhone,

and Plaintiff’s “love for the innerworkings of the internet along with the functionality of the

phones and apps led to updates, bug fixes[,] and []still to this day[,] the never ending popular

usage of which is now called Apple Music.” (Id. at 7.) Plaintiff’s knowledge of music and

musical artists “led to the overall monetary gains[,] popularity[,] [] credibility[,] value[,] and

overall massive success of what we call Apple Inc., Music, and most recently Apple T.V.” (Id. )
                                                   2
            Case 1:20-cv-08870-LLS Document 5 Filed 10/30/20 Page 3 of 4




        Plaintiff also had a similar popularizing effect on the Cartoon Network, Amazon Prime,

Pandora, and Amazon Music. The Cartoon Network and Amazon Prime have used the likeness of

her son and daughter, and depicted “characters and storyline[s] [] based on the reality of

[Plaintiff’s] family life and household.” (Id. at 8) Plaintiff’s “musical influence” has also added

to the popularity of Pandora’s and Amazon’s musical platforms, to the point where Amazon

Music’s mouth logo is a “spot-on depiction of [Plaintiff’s] mouth with that ultra/ruby red lips or

at times[,] the hot pink fuscia lips[.]” (Id. at 9.)

        Plaintiff also makes references to her and her minor son’s introduction to modelling

agencies at a young age, and how her son has popularized Apple apps geared towards young

children.

                                             DISCUSSION

        Even when read with the “special solicitude” due pro se pleadings, Triestman, 470 F.3d at

474-75, Plaintiff’s claims rise to the level of the irrational, and there is no legal theory on which

she can rely. See Denton, 504 U.S. at 33; Livingston, 141 F.3d at 437. The Court, therefore,

dismisses this action as frivolous. 28 U.S.C. § 1915(e)(2)(B)(i).

        District courts generally grant a pro se plaintiff an opportunity to amend a complaint to

cure its defects, but leave to amend is not required where it would be futile. See Hill v. Curcione,

657 F.3d 116, 123-24 (2d Cir. 2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988).

Because the defects in Plaintiff’s complaint cannot be cured with an amendment, the Court

declines to grant Plaintiff leave to amend.




                                                       3
            Case 1:20-cv-08870-LLS Document 5 Filed 10/30/20 Page 4 of 4




                                          CONCLUSION

         Plaintiff’s complaint, filed IFP under 28 U.S.C. § 1915(a)(1), is dismissed as frivolous

under 28 U.S.C. § 1915(e)(2)(B)(i). All other pending matters in this action are terminated.

         Plaintiff has consented to receive electronic service of Court filings. (ECF No. 3.)

SO ORDERED.

Dated:     October 29, 2020
           New York, New York

                                                                 Louis L. Stanton
                                                                    U.S.D.J.




                                                  4
